FINAL OFFICE ACTION
This Final office action addresses U.S. Application No. 17/199,739, which is a broadening reissue application of U.S. Application No. 15/818,741 (hereinafter the “741 Application"), entitled CAMERA GIMBAL MOUNT SYSTEM, which issued as U.S. Patent No. 10,228,609 (hereinafter the “609 Patent") on March 12, 2019.
The status of the claims is as follows:
Claims 21-40 are pending and examined herein.
Claims 21-28 and 40 are rejected.
Claims 29-39 are allowed.

I. STATUS OF CLAIMS
Applicant filed an amendment on July 14, 2022 (hereinafter the "Jul 2022 Amendment") in response to the non-final Office action mailed April 15, 2022 (hereinafter the “2022 NF Action”).  In the Jul 2022 Amendment, patent claims 1-20 were cancelled and new claims 21-40 were added with respect to the original patent, i.e., the 609 Patent.  Of the newly added claims, claims 21-23, 29, 30, 32-34, 36, 39 and 40 are currently amended with respect to the previous versions of these claims.
Therefore, claims 21-40 are pending and will be examined herein.

II. PRIORITY
Examiners acknowledge that the present application is a reissue of the 741 Application, now the 609 Patent.  Examiners further acknowledge the claim that the 741 Application is a continuation application of U.S. Application Serial No. 15/385,279, filed December 20, 2016, now U.S. Patent No. 9,904,149.  Examiners further acknowledge the Applicant’s claims of priority to U.S. Provisional Application No. 62,274,077, filed December 31, 2015.

III. CLAIM INTERPRETATION
	After careful review of the original specification, the prosecution history, and unless expressly noted otherwise by the Examiners, the Examiners find that they are unable to locate any lexicographic definitions (either express or implied) with the required clarity, deliberateness, and precision with regard to pending and examined claims.  Because the Examiners are unable to locate any lexicographic definitions with the required clarity, deliberateness, and precision, the Examiners conclude that Applicant is not his own lexicographer for the pending and examined claims.  See MPEP §2111.01(IV).
The Examiners further find that because the pending and examined claims herein recite neither “step for” nor “means for” nor any substitute therefore, the examined claims fail Prong (A) as set forth in MPEP §2181(I).  Because all examined claims fail Prong (A) as set forth in MPEP §2181(I), the Examiners conclude that all examined claims do not invoke 35 U.S.C. §112(f). See also Ex parte Miyazaki, 89 USPQ2d 1207, 1215-16 (B.P.A.I. 2008)(precedential)(where the Board did not invoke 35 U.S.C. §112(f) because “means for” was not recited and because applicant still possessed an opportunity to amend the claims).
Because of the Examiners’ findings above that Applicant is not his own lexicographer and the pending and examined claims do not invoke 35 U.S.C. §112(f), the pending and examined claims will be given the broadest reasonable interpretation consistent with the specification since patentee has an opportunity to amend claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 (Fed. Cir. 1984).  Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP §2111.01(I).  It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See MPEP §2111.01(II).

IV. CLAIM REJECTIONS – 35 U.S.C. §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Anticipation Rejections Applying Pan
Claim 40 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2016/0083110 to Pan et al. (hereinafter “Pan”).
Regarding claim 40, Pan discloses a system (See Pan FIGS. 2 and 9, reprinted below), comprising:

    PNG
    media_image1.png
    448
    492
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    374
    261
    media_image2.png
    Greyscale

Pan FIG. 2						Pan FIG. 9
 	an imaging device; 
See FIGS. 2 and 9 above and ¶0072, note payload as 204 as shown in FIG. 2 can be a camera or other imaging device.  This payload would be attached to support assembly 902 shown in FIG. 9.
	a gimbal secured to the imaging device, the gimbal comprising a protrusion;
	See FIGS. 2 and 9 above, note mounting platform 202/902 which acts as a gimbal in FIG. 9.  See also FIG. 13A, reprinted below, and ¶¶0132-0143 which illustrates the mounting structures between the handle 908 and the gimbal/mounting platform 906.  The gimbal/mounting platform as shown in FIG. 31A has a protrusion portion 1312 (indicated by the arrow) which is inserted within a recess 1308 of the handle portion 1302.

    PNG
    media_image3.png
    452
    546
    media_image3.png
    Greyscale

Pan FIG. 13A (annotated by Examiners)
a handle; comprising
See FIGS. 2 and 9 above and ¶0119, handle/base support 908/1302.
a mounting interface secured to the gimbal, wherein the mounting interface
comprises a recess that receives the protrusion of the gimbal wherein the recess is
configured to mechanically mate with the gimbal;
	See FIGS. 9 and 13A above, the handle/base support 908/1302 has a recess within the locking ring 1316 for receiving the protrusion portion of the mounting platform 202/902
and buttons electrically connected to the gimbal and the imaging device so that the gimbal and/or imaging device are controllable via the buttons on the handle.
	See FIG. 9 above and ¶0121 wherein the input interface 912 can include buttons which are connected through the electrical connections through the assembly as shown in FIG. 2 to control the imaging device/payload and the support assembly.

V. CLAIM REJECTIONS – 35 U.S.C. §103
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Obviousness Rejections Applying Pan and Hashimoto
Claims 21-25 are rejected under 35 U.S.C. §103 as being obvious over Pan in view of U.S. Patent Application Publication No. 2015/0099391 to Hashimoto et al. (hereinafter “Hashimoto”).
Regarding claim 21, Pan teaches a gimbal mount system configured to couple a gimbal that is adapted to secure a camera (See Pan FIGS. 2, 9 and 31A above), the gimbal mount system comprising:
a handle comprising:
See Pan FIGS. 2 and 9 above and ¶0119, handle/base support 200/908/1302.
a power source;
See Pan FIGS. 2 and 9 above, note handle/base support 200/908/1302 which comprises a power source 206, which may be a battery.
a communication interface configured to communicate with the gimbal and the
camera; and
	See Pan FIGS. 2, 9 and 13A, note handle/base support 200/908/1302 comprises a communication interface from the handle controller 208/power source 206 to the gimbal/mounting platform 202/906.  Further see FIG. 13A above wherein the handle/base support 200/908/1302 comprises an electrical connector 1308 for such communications.
a mounting interface configured to connect the handle to the gimbal, wherein the
mounting interface comprises a recess that receives a portion of the gimbal and a rib within the recess that are configured to mate with the portion of the gimbal.
See Pan FIGS. 9 and 13A above, note handle/base support 200/908/1302 comprising a recess within feature 1316 for receiving a protrusion of the gimbal/mounting support 906/1304.  Further note rib in the handle/base support 200/908/1302 identified by Examiners in FIG. 13A of Pan above for engaging a groove in the gimbal/mounting platform 906/1304.
However, Examiners note that while Pan shows one rib in the handle recess, Pan is not clear whether multiple ribs are provided within its handle recess for guiding the electrical connection between the handle/base support 200/908/1302 and the gimbal/mounting platform 202/906/1304.  Only one such rib is shown in FIG. 13A of Pan as identified by Examiners above.  Nevertheless, Hashimoto teaches an electrical connector (See Hashimoto FIGS. 1 and 9, reprinted below) comprising a female

    PNG
    media_image4.png
    455
    639
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    465
    476
    media_image5.png
    Greyscale

Hashimoto FIG. 1					Hashimoto FIG. 9
housing having a recess/guide hole having a plurality of rounded ribs, i.e., four, therein for receiving a protrusion of the male body (See Hashimoto FIGS. 1 and 9, female body 21 having recess 213a with four rounded ribs that fit into grooves in protrusion 114 of male body 11).  It would have been obvious at the time the invention was filed to provide a plurality of rounded ribs in the handle/base support to fit with corresponding grooves in the gimbal/support platform in Pan as taught via the electrical connector of Hashimoto.  One having ordinary skill in the art would incorporate such rounded rib structures in mating components, i.e., male and female connectors to prevent relative rotation of the connectors which will enhance the reliability of the electrical connection between the connectors (See Hashimoto ¶0010).
Regarding claim 22, Pan and Hashimoto teach the system of claim 21 and further wherein the ribs comprise a rounded detent that is configured to fit within the portion of the gimbal.
Note combination and features discussed above with respect to claim 21.
Regarding claim 23, Pan and Hashimoto teach the system of claim 22 and further wherein the recess extends into an end of the handle, and wherein the recess comprises a diameter and a depth that extends from an opening proximate the end. 
Note combination proposed above.  Further see Pan FIG. 13A, note handle/base support 200/908/1302 which includes a recess within features 1316 which has a diameter and a depth that accepts a protrusion of the gimbal/mounting platform 202/906/1304.
	Regarding claim 24, Pan and Hashimoto teach the system of claim 21 and further comprising a communication bus coupled to the power source, a display, and the communication interface, the communication bus configured to provide power from the power source to the gimbal and to the camera and configured to provide one or more instructions based on a user input received via the display to the gimbal and to the camera.
	Note combination proposed above.  See also FIGS. 2, 9 and 13A above of Pan wherein a communication bus shown in FIG. 2 connects the handle/base support 200/908/1302 to the gimbal/mounting platform and the imaging device/payload.  See further Pan FIG. 2 above and ¶0087 wherein the power source 206 can power both the mounting platform/gimbal and the payload/imaging device.  Further see Pan FIG. 2 above and ¶0092, note display on handle/base support 200/908.  Further see Pan FIG. 2 above and ¶¶0088-0094 wherein the controller in the handle/base support 200/908 controllers operations of the imaging device/payload and the gimbal/mounting platform based on user input.  Examiners further find that since the only structures recited in claim 24 are the communication bus, power source, display and the communication interface, the instructions being sent over this bus is not limiting of the bus itself.  Since Pan teaches a communication bus, this bus is capable of providing the intended instructions. 
Regarding claim 25, Pan and Hashimoto teach the system of claim 24 and further wherein the one or more instructions comprises one or more of powering the gimbal on and off, controlling a camera shutter, selecting a camera mode, selecting a gimbal mode, tagging a moment of interest within media captured by the camera, controlling a pitch of the gimbal, or controlling a yaw of the gimbal.
Note combination proposed above.  Further see Pan FIG. 2 above and ¶¶0088-0094 wherein the controller in the handle/base support 200/908 controllers operations of the imaging device/payload and the gimbal/mounting platform based on user input.  Examiners further find that since the only structures recited in claim 24 are the communication bus, power source, display and the communication interface, the instructions being sent over this bus is not limiting of the bus itself.  Since Pan teaches a communication bus, this bus is capable of providing the intended instructions. 

Obviousness Rejections Applying Pan, Hashimoto and Li
Claim 26 is rejected under 35 U.S.C. §103 as being obvious over Pan and Hashimoto as applied to claim 24 above, and further in view of U.S. Patent Application Publication No. 2016/0248962 to Li (hereinafter “Li”).
Regarding claim 26, Pan and Hashimoto teach the features of claim 24 as discussed above, but not an additional communication interface.  Nevertheless, Li teaches a handle-type photo shooting remote control device comprising a communication interface located at a bottom surface of the handle wherein communication interface communicatively coupled to the communication bus and configured to couple to at least one of an external power source or an external computing system (See Li FIG. 3 and ¶0029, note handle and communication interface 23 which is a USB port that provides connection to a remote computer and can further provide battery charge to the internal battery).  It would have been obvious at the time the invention was filed to provide an additional USB port on the bottom of the handle/base support of the combination of Pan and Hashimoto as taught by Li.  One having ordinary skill in the art would do to provide communication to a remote computer and further provide a power source to charge internal batteries (See Li ¶0029).

Obviousness Rejections Applying Pan, Hashimoto and Esarey
Claim 27 is rejected under 35 U.S.C. §103 as being obvious over Pan and Hashimoto as applied to claims 21 and 29 above, and further in view of U.S. Patent Application Publication No. 2014/0191094 to Esarey (hereinafter “Esarey”).  Regarding claim 27, Pan and Hashimoto teaches the features of the handle as provided above in the rejections of claim 21, but not a kickstand.  Nevertheless, Esarey teaches a mounting device for a camera system (See Esarey FIG. 1, reprinted below)

    PNG
    media_image6.png
    491
    475
    media_image6.png
    Greyscale

Esarey FIG. 1
comprising a handle, a gimbal assembly and a camera (See Esarey FIG. 1 above, handle 2, gimbal 12 and camera 7) and further wherein the handle has a kickstand configured to extend from the handle (See FIG. 1 above, kickstand legs 10).  It would have been obvious at the time the invention was made to incorporate the handle kickstand as taught by Esarey into the handle of Pan and Hashimoto.  One having ordinary skill in the art would do so to provide a stable means of supporting the camera stably on various surfaces when the user is not grasping the handle.

Obviousness Rejections Applying Pan, Hashimoto and Reid
Claim 28 is rejected under 35 U.S.C. §103 as being obvious over Pan and Hashimoto as applied to claim 21 above, and further in view of U.S. Patent No. 9,264,599 to Reid (hereinafter “Reid”).  Regarding this claim, Pan and Hashimoto teach the system of claim 21 as provided above, but not an adapter therefor.  Nevertheless, Reid teaches a camera system (See Reid FIGS. 39A and 39B, reprinted below) 

    PNG
    media_image7.png
    597
    505
    media_image7.png
    Greyscale

Reid FIGS. 39A and 39B
comprising a camera assembly, a gimbal assembly and a gimbal mount system/handle (See FIGS. 39A and 39B above, camera 102, gimbal 128 and handle/grip 118).  Reid further teaches an adapter configured to couple to both the gimbal mount system and a reciprocal mount component thereby coupling the gimbal mount system to the reciprocal mount component (See FIGS. 39A and 39B above, adapter 3202 for connection to the gimbal mount system/handle 118 and to reciprocal mount component/pole 3600).  It would have been obvious to provide the configuration of the gimbal mount system of Pan and Hashimoto to attach to the adapter and pole of the system of Reid.  One having ordinary skill in the art would do so to allow the camera system to capture images of user (See Reid col. 15, lines 25-38).

VI. ALLOWABLE SUBJECT MATTER
Claims 29-39 are allowed.
Regarding these claims, the prior art of record in this prosecution does not show or teach the combination of the gimbal mount assembly, the camera system having a gimble integrated with a camera and the adapter, wherein the adapter extends around a portion of the gimbal in the manner as recited in the claim and in combination with the other features of the claim.

VII. EXAMINERS’ RESPONSES TO APPLICANT’S ARGUMENTS/COMMENTS
Examiners have considered the arguments and comments provided in the Jul 2022 Amendment regarding the art rejections provided in the 2022 NF Action.  However, Examiners find these arguments are moot in view of the substantial amendments to the claims and the new grounds of rejection provided herein.
Examiners recognize the new reissue declaration filed July 14, 2022 and find it acceptable.  Thus, the objection to the defective oath/declaration provided in the 2022 NF Action is withdrawn herein.

VIII. PRIOR OR CONCURRENT PROCEEDINGS
Applicant is reminded of the obligation apprise the Office of any prior or concurrent proceedings in which the 609 Patent is or was involved, such as interferences or trials before the Patent Trial and Appeal Board, reissues, reexaminations, or litigations and the results of such proceedings.

IX. INFORMATION MATERIAL TO PATENTABILITY
Applicant is further reminded of the continuing obligation under 37 C.F.R. §1.56 to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.

X. CONCLUSION
Claims 21-40 are pending and examined.
Claims 21-28 and 40 are rejected.
Claims 29-39 are allowed.
Applicant's substantial amendments provided in the Jul 2022 Amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. §1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. §1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record which is considered pertinent to Applicant’s disclosure is listed on the document titled ‘Notice of Reference Cited’ (“PTO-892”).  Unless expressly noted otherwise by the Examiners, all documents listed on the PTO-892 are cited in their entirety.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KENNETH WHITTINGTON whose telephone number is (571)272-2264.  The Examiner can normally be reached on 8:30am - 5:00pm, Monday - Friday.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer, SPE Art Unit 3992, can be reached at (571) 272-6779.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
/KENNETH WHITTINGTON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        





Conferees:

/NICK CORSARO/Primary Examiner, Art Unit 3992

/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992